Citation Nr: 1203766	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1963 to March 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim.

In October 2011, the Veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

The competent medical evidence of record supports a finding that the Veteran's currently diagnosed PTSD is due to his in-service military stressors.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter regarding the Veteran's PTSD claim was sent to him in January 2006.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran was not provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the Veteran's PTSD claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that the Veteran will be afforded all appropriate notice needed under Dingess.  The Board additionally observes that the appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).

Specifically with respect to PTSD, three elements must be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2011).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard [e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror].  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997). 

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  In a November 2005 stressor statement, the Veteran stated that while stationed in Vietnam he was exposed to "mortar attacks and a lot of gun noise."  He also indicated that he was shot at on multiple occasions.  He further stated that he saw multiple body bags as well as a creek that frequently ran red with blood.  See the Veteran's stressor statement dated November 2005. 

The Veteran's DD-214 service personnel record showed that his primary military occupation specialty during the period he served in Vietnam was an aircraft mechanic.  He was awarded the Vietnam Service Medal.

Significantly, the medical evidence of record shows that the Veteran has been diagnosed with PTSD for several years.  A private treatment note from B.J.S., L.P.C. indicated that she had been treating the Veteran for anxiety, depression, and PTSD since April 2005.  Treatment records dated in July 2006 also document an ongoing PTSD diagnosis and treatment.  Critically, a November 2005 VA mental health psychiatry note reported that the Veteran "presents with symptoms consistent with PTSD from war related stress."  The Veteran's report of exposure to mortar attacks and gun fire as well as exposure to body bags and dead and wounded soldiers was noted.

Therefore, based on the evidence of record, the Board finds that service connection for PTSD is warranted.  In particular, the Veteran's claimed stressors of experiencing mortar and gun fire while during his Vietnam service is consistent with the places, types, and circumstances of his service in Vietnam as detailed in his service personnel records.  His fear of attack through incoming enemy fire has been documented by VA practitioners, who in turn have ascribed his PTSD, at least in part, to this fear.  Additionally, as indicated above, a diagnosis of PTSD is also documented in the record.  Accordingly, the Board finds that the Veteran does suffer from PTSD, which has been sufficiently linked to wartime experiences.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).

In consideration of the evidence of record, the Board finds that the Veteran has PTSD that is likely attributable to events during his active military service.  Therefore, the three elements of the Veteran's claim are established.  See 38 C.F.R. § 3.304(f) (2011).  Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


